Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 25, 2019

                                     No. 04-18-00884-CR

                                   Josue Aaron DELGADO,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR2683
                      The Honorable Laura Lee Parker, Judge Presiding

                                        ORDER
        The reporter’s record in this appeal was originally due January 7, 2019; however the
court extended the deadline to February 11, 2019. The court reporter, Erminia Uviedo, has filed
a request for a further extension of time to March 1, 2019. We grant the motion and order Ms.
Uviedo to file the record by March 1, 2019. The reporter is advised that the court will not grant
a further extension of time unless she (1) establishes there are extraordinary circumstances that
prevent her from timely filing the record, (2) advises the court of what efforts have been
expended to prepare the record and the status of completion, and (3) provides the court
reasonable assurance the record will be completed and filed by the requested extended deadline.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of January, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court